DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 19 March 2020, 19 November 2020, and 30 March 2021 has/have been considered by the examiner (see attached PTO-1449).
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Independent Claim 1 is a linking independent claim, which is drawn to a manual focusing structure for a thermal imaging device.
Group I, dependent Claims 2-9, are drawn to specific structural features of the focusing wheel and the axial positioning structure.
Group II, dependent Claims 10-13, are drawn to an electronic device, display screen, and light-shielding cover.
Group III, dependent Claims 14-19, are drawn to a trigger key assembly.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a manual focusing structure for a thermal imaging device of linking independent Claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Weidner et al., US Patent No.: 9,638,886 B1, hereby Weidner:
Claim 1: “A thermal imaging device (Figs. 1a-1b), wherein the thermal imaging device comprises: a housing comprising a front housing (Fig. 1a, element 102); a lens mount (Figs. 1-2, element 120), fixedly connected to the front housing (Figs. 1-2, element 120, visually disclosing the lens attached to front housing), and wherein a sealing gasket (Fig. 2, element 290) is provided between the front housing and the lens mount (see Figs. 1-2); a lens (Fig. 3, elements 220 and/or 222), threaded with the lens mount (see Figs. 3 and 6, in which the lens is attached to the lens frame (element 230)); a manual lens focusing structure (Fig. 1a, element 130, disclosing a focus wheel assembly) comprising a focusing wheel and an axial positioning structure, wherein the focusing wheel and the lens are connected to each other in a manner of synchronous rotation and relative axial movement; the axial positioning structure axially positions the focusing wheel (Figs. 1-3 and 6, and col. 5, lines 53-57, disclosing “focus wheel assembly 130 coupled to the infrared lens assembly 104 that is configured to move at least one lens of the infrared lens assembly so as to manually to adjust the focus”).”
Claim 1 link(s) inventions Group I, Group II, and Group III, in which Claim 1 will be examined with whichever invention group is elected.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), Group I, Claims 2-9, Group II, Claims 10-13, and Group III, Claims 14-19.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482